ORDER

Respondent’s motion to dismiss this review proceeding is denied with prejudice. The petitioner’s appeal to the three-judge panel was timely pursuant to the time computation set forth in 12 O.S.2001 § 2006(A). This section applies to time computations in the Workers’ Compensation Court. K.J. Construction v. Puente, 2000 OK CIV APP 138, 16 P.3d 481, Smith v. Baptist Foundation of Oklahoma, 2002 OK 57, 50 P.3d 1132, fn. 5, Johnson v. Tony’s Town Mister Quik, 1996 OK 138, 915 P.2d 355.
Concur: HODGES, LAVENDER, HARGRAVE, KAUGER, BOUDREAU, WINCHESTER, and EDMONDSON, JJ.
Dissent: OPALA, V.C.J.